DETAILED ACTION
	This Office action is based on the amendments filed May 3, 2022 with a request for continued examination of application 15/905,198.  Claims 1, 3, 7, and 8, have been cancelled and claims 2, 4, 5, 9, 11-13, 15, 17, 19, and 21 have been amended; claims 2, 4-6, 9, 11-15, 17, and 19-21 are currently pending, wherein claim 6 is withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on May 3, 2022 has been entered.
 
Election/Restrictions
Claim 15 is allowable.  Therefore, the restriction requirement between Inventions I and II, as set forth in the Office action mailed on March 30, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of March 30, 2020 is withdrawn.  Claim 6, directed to cover comprising polymer film, is no longer withdrawn from consideration because the claim requires all the limitations of allowable claim 15.
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Allowable Subject Matter
Claims 2, 4-6, 9, 11-15, 17, and 19-21 are allowed.  The following is an examiner’s statement of reasons for allowance:
Claim 15 is allowed because the prior art of record fails to disclose, either singly or in combination, the claimed restraint system comprising a tether strap, a restraint cuff coupled to the tether strap together being foldable in a compact stowed configuration having a restraint assembly width, an anchor strap secured to the tether strap for forming an anchor loop configuration to loop around and secure to a person support apparatus at a deployment location for use therefrom, and a securement strap secured to the anchor strap and having a securement strap width less than the restraint assembly width, the securement strap having a free end operable to extend over the tether strap and restraint cuff when folded in the compact stowed configuration thereby forming a securement loop, wherein the securement strap is operable to anchor and retain the tether strap and the restraint cuff in the compact stowed configuration to the patient support apparatus via the anchor strap while the restraint system remains anchored to the patient support apparatus via the anchor strap, wherein the securement loop forms two opposed open sides when looped around the tether strap and restraint cuff leaving at least the tether strap visible and extended through the opposed sides of the securement loop, and wherein the securement strap has a pull tab and releasably fastener to releasably retain the tether strap and the restraint cuff such that the tether strap and the restraint cuff may be deployed from the compact stowed configuration for use as a limb restraint while still secured to the anchor strap when the releasable fastener is released by pulling on the pull tab in combination with the other claimed limitations.
Claims 2, 4-6, 9, 11-14, 17, and 19-21 are allowed for depending from allowed claim 15.

The closest prior art of record is Chapman (US 2003/0121524) as described in the Office action of November 4, 2021.  However, Chapman fails to teach that the securement strap (12) is operable to anchor and retain the tether strap and the restraint cuff in the compact stowed configuration to the patient support apparatus via the anchor strap while the restraint system remains anchored to the patient support apparatus, wherein the securement loop forms two opposed open sides when looped around the tether strap and the restraint cuff and the securement strap width is less than the restraint assembly width such that at least the tether strap is visible and extended through the opposed open sides of the securement loop, and the securement strap has a pull tab and releasable fastener such that the tether strap and the restraint cuff may be deployed from the compact stowed configuration for use as a limb restraint while still secured to the anchor strap when the releasable fastener is released by pulling on the pull tab as required by independent claim 15.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        6/1/2022